 In the ' Matter of PENNSYLVANIA ELECTRIC COMPANYandUTILITYWORKERS ORGANIZING COMMITTEE, LOCAL 297 (C. I. 0.)In the Matter Of PENNSYLVANIA ELECTRIC COMPANYandINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS (A. F. L.)Cases Nos.- 6-R-897 and 6-,R-910, respectively.Decided May 18, 19.14Mr. George M. Spence,of Johnstown, Pa., for the Company.Mr. Oliver'J. Harper,of New York City, andMr. Eugene Brown,of Erie, Pa., for the Utility Workers Organizing Committee, Local.297 (C. I. 0.).Mr. George H. Poulson,of'Erie; Pa., andMr. Eugene Sayers,ofClearfield, Pa., for the International Brotherhood of Electrical Work-ers,(A. "F. L.).Mrs. Margaret L. Fassig,of counsel to the Board.'DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon amended petitions duly filed by the Utility Workers Organiz-ing Committee, Local 297 (C. I. O.), herein called the U. W. O. C., a,ndthe International Brotherhood of Electrical 'Workers (A. F. L.),'herein called the I. B. E. W., alleging that a question affecting com-merce had arisen concerning the representation of, employees of thePennsylvania Electric Company, Erie, Pennsylvania, herein calledthe Company, the National Labor Relations Board consolidated the-,cases andprovided for an appropriate hearing upon due notice beforeJohn A. Hull, Jr.,,Trial Examiner. Said hearing was held at Pitts-burgh, Pennsylvania, on March 23 and 24, 1944. The .Company,, theU. W. O. C., and the I. B. E. W. appeared and participated. All par-ties were afforded full opportunity to be heard, "to examine and cross-examine witnesses, and to introduce' evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from prej-56 N. L R.B., No. 121.537784-45-vol 56-41625 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDudicial error-and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS -OF FACT1.THE BUSINESS OF THE COMPANY'Pennsylvania Electric Company was incorporated under the laws,of the Commonwealth of Pennsylvania on June-11, 1919. Its mainoffice and principal place of business is in Johnstown, Pennsylvania.The Company is engaged in the production, sale and distribution ofelectricity, gas, and steam, and comprises an integrated system which.extends into the State of Maryland as,it operates a hydro-generatingplant at Deep Creek, Maryland.During the year 1943 the Company purchased raw materials, ma-chinery, and equipment of a value in excess of $3,000,000, of whichamount approximately 25 percent was received from points outsidePennsylvania.During the year 1943 the Company produced and soldelectrical energy in excess of $19,200',000 in' value, gas in excess of$98,600 in value, and steam in excess of $385,500 in value. In excess of50 percent 'of the electricity produced during 1943 was transmittedand sold to industrial consumers, including many concerns,' which areadmittedly engaged in interstate commerce within the meaning of theNational Labor Relations Act.The Company also supplies gas, elec-tricity and steam to the United States Post Office- Department, tele-phone and telegraph offices, and other consumers and residential con-sumers.In excess of 15 percent of the electricity produced-by theCompany in the year 1943 was sold and'transmitted to points outsidethe Commonwealth, of Pennsylvania.The Company supplies elec-tricity to, an area covering 7,676 square miles and supplies gas to anarea covering 481 square miles.These areas include the followingimportant industrial centers in Pennsylvania: Johnstown, Clearfield,,DuBois, Meadville; Erie, Corry, Union City, and Warren.For purposes of administration, the territory served by the Companyis at present divided into the following four divisions : Johnstown Divi-sion, Erie Division, Oil City Division, and Bradford Division.TheCompany's employees total 1,908, in all categories, distributed by divi-,sions as- follows' 1,151 in the Johnstown Division, 532 in the ErieDivision, 107 in the Oil City Division, and 118 in the BradfordDivision.The Company admits that it is engaged in commerce within the,,meaning of the National Labor Relations Act.IAmong its customers are Carnegie-Illinois Steel Corporation,Bethlehem Steel Company,General, Electric- Company, Borden Milk Co , Pennsylvania Railroad Company, Baltimore-&Ohio Railroad,Erie Railroad Company,and New York Central Railroad Company. PENNSYLVANIA ELECTRIC COMPANY627II.THE ORGANIZATIONS INVOLVEDUtilityWorkers Organizing Committee, Local 297, affiliated'withthe' Congress of Industrial Organizations is a labor organization ad-mitting to membership employees of the Company.International Brotherhood of Electrical `Yorkers, affiliated with theAmerican Federation of Labor is "a labor organizationadmitting tomembership employees ofthe Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe parties stipulated at the hearing that on December 30, 1943, theU.W. O. C. requested the Company to recognize it for collectivebargaining purposes as the representative of the'production and main-tenance employees' in the Company's Erie Division, and was advisedby the Company that it would not recognize the' U. W. O. C. for suchpurposes, to less it were -certified by the National Labor Relations -Board; and that on -January 27, 1944, the Company advised Mr.George H. Poulson, International Representative of the I. B. E. W.,of the claim of representation made by the U. W. O. C. and advisedthe 1. B. E. W. that in view of the claim of the U. W. O. C., the Com-pany could not proceed td bargain with it on a company-wide basisuntil the I. B. E. W. was certified by the National Labor RelationsBoard.Thereafter the U. W. O. C. and the I. B. E. W. filed theirseveral respective petitions, in this consolidated proceeding.Statements of a Board agent, introduced into evidence at the hear-employees in the unit hereinafter found appropriate."We find that a' question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and'Section 2 (6) and (7) of the Act.12The Board agent repottedthatin support of its claim of representation in a system'wide unit,the I B E W.submitted 4 collective bargaining contracts,1 covering eachdivision of the Company, as follo%%sLocalNoDivision of. contranyExpiration dateLocals Nos 459 and 521 ----------- Johnston Diiision-------------- 12/1/43LocalNo 1124____________________BradfordDivision----------------12/1/43Local No. 1265 --------------------Oil City DiNision----------------5/26/44Locals Nos 30 and 906_____________ ErieDivision-------------- ------2/1%44In addition to its contract covering the Erie Division,the I B E W submitted 112application cardsThe manes of 99 persons appearing on these candy were contained onthe Company's pay roll of January 24. 1944,,which listed the names of 253 productionand maintenance employees in the Erie Division, in the unit sought bythe Ut W 0 C.These I B B wcards were dated '8 in 1940, 3 in 1941,94 in- 1942, 6 in 1943, and 1undated'-The Board agent further reported that in support of its petition the UW O C sub-mitted 125 application cards, that the names of 119 persons appearing on the cards werelasted on the Company's aforesaid pay roll and thatIthe cards were dated as follows 1 inNovember1943 ,59 in December 1943;64 in January 1944, ,and 1 undated 62$DECISIONS OF NATIONAL LABOR'RELATIONS BOARDIV.THE APPROPRIATE UNITA. The scope of the unitThe U.W. O. C. claims that the production and maintenance employees, subject to certain specified inclusions and exclusions, in theErie Division only, constitute a separate unit appropriate for collective .bargaining purposes.The I.B., E.W. contends that the appropriatecollective bargaining unit at this time is composed of production andmaintenance employees in all four ofthe Company's divisions,with thesame exclusions as to job classifications of employees as'sought by theU. W. O. C.,and with the further exclusion from its proposed system-wide unit,of the employees at the Oil City power station in the OilCity Division who are represented by-the'International Brotherhoodof Firemen&Oilers, an A. F. L. affiliate,and under a collective bargain-ing contract with the Company.The Company has taken no formal position on the'question of thescope of the unit, but from a statement of the Company,introducedas an exhibit at the hearing,it is apparentthat the Companyfavors asystem-wide unit for the purposes of collective bargaining.Prior to August 1943 the Company appears to have been divided intotwo main divisions for administrative and operating purposes :TheSouthwestern Division which in substance constituted the presentJohnstown' Division, and the Erie or Northwestern Divison. In Au-gust 1943 the Company acquired by purchase the assets of the ErieCounty Electric Company at Erie, Pennsylvania, the Keystone PublicService Company at Oil City, Pennsylvania, and the Bradford ElectricCompany at Bradford,Pennsylvania,all of which were subsidiariesof the Associated Gas & Electric Company, as is the Company.Uponthe completion of the mergers of these recently acquired companies,the Company divided its system into the present four divisions : TheJohnstown Division ; the - Erie Division, which includes the fdrmer'Erie Division and the Strong Station power plant which was previ-ously operated by the Erie County Electric Company ; the Oil CityDivision,which includes the property acquired from the KeystonePublic Service Company at Oil City, Pennsylvania,and also includesKnox, Pennsylvania,which was formerly in the Erie Division ; andthe Bradford Division,which includes the property acquired from theBradford Electric Company at Bradford,Pennsylvania.The Company's collective bargaining history is material in consid-ering the issue of th'e scope of the appropriate bargaining unit.TheU. W. O. C. which is urging the appropriateness of the Erie Divisionas a separate bargaining unit, has had,no previous bargaining con-tracts with the Company. ,The I.B. E. W., which is seeking a system-,wide unit at this time,has had contractual relations with the Companyfor nearly 10 years, and in the past has bargained through its locals'on PENNSYLVANIA ELECTRIC COMPANYt629a divisional basis.The I. B. E. W. first represented the employeesin the present Johnstown Division by a collective bargaining agree-ment entered into in August 1934, between what was then termed theSouthwest Region Qf the Company; and I. B. E. W. Local No. 459,representing the employees in Johnstown and vicinity, and I. B. E. W.Local No.'521, representing the employees at Clearfield, Pennsylvania,and vicinity.The contract has been renewed from year to year.3 Inthe Erie Division collective bargaining by the I. B., E. W. dates backto January or February 1941, when the I. B. E.' W. Local No. 906negotiated a contract covering the line department in the NorthwestRegion of the Company. In about March 1941, I. B. E. W. Local No.30 secured a'contract with the Erie Lighting Company covering theemployees in its-line department.The Erie Lighting Company wasmerged with the subject Company sometime in 1941 and the followingyear a contract was negotiated jointly by the I. B. E. W., Locals Nos.30 and 906 covering the line department of the Erie Division as then'constituted 4As noted above, the Company effected a merger withthe Bradford Electric Company and the Keystone Public Service Com-pany in August 1943: The I. B.T. W., through its Local No. 1124,had since April 1943 represented employees of the Bradford ElectricCompany. It also had represented employees of the Keystone PublicService Company at Oil City, Pennsylvania, through its Local No.1265, sinceMay 1941.The I. B. E. W collective bargaining contract covering the ErieDivision of the Company which expired February 1, 1944, containeda maintenance-of-membership clause.That contract did not cover theStrong Station power plant as that plant was not acquired by the Com-pany until August 1943, by merger of the Erie County Electric Com-pany. In November 1943, the Company and the I. B. E. W. were noti-fied of the resignation from Locals Nos. 30 and 906 of approximately 78persons in the Erie Division, effective as of the termination date of thecontract.Thereupon the U. W. O. C. commenced organizational ac-tivities in this Erie Division, and secured an alleged-160 percent rep-resentation among the employees at the Strong Station power,plant,which has never been represented by the I. B. E. W., as well as sub-stantial representation among employees theretofore represented bythe I. B. E. W.IWhile in the past there has not been uniformity between the variousdivisions with respect to job classifications, wage rates, hours of work,and working conditions, the Company has been endeavoring, since thecompletion of the mergers; to work out a uniform labor policy for itssThe latest one was effective from December 1, 1942, to December 1, 1943'Locals Nos. 30 and 906 later negotiated supplementary agreements covering meterreaders,meter testers, Front and Peach Street plants, substation operators, substationrepairmen,and load dispatchers. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDentire system.It appears that early in 1943, when it was learned thatthe Pennsylvania Electric Company would acquire the Erie CountyElectric Company,'the Bradford Electric Company, and the KeystonePublic Service Company, there was some discussion between theI.B. E. W. and the Company with regard to a single contract coveringall divisions of the Company.Mr. P. J. Farran, personnel director ofthe Company, was present during the negotiations in 1943 of the con-tracts between the I. B. E. W. and, both the Keystone Public ServiceCompany and the Bradford Electric Company, and bothof those con-tracts are patterned after the Company's Johnstown Division contractwith the I. B. E. W. It appears that no definite step was taken towarda system-wide contract until October or November 1943, 'when theI.B. E. W. discussed this matter with the Company and it was agreedthe Company would prepare -a list of uniform job classifications toapply to all divisions of the Company.Such schedule of uniform jobclassifications was. to be further discussed at a later meeting at whichwould be present representatives of all of the various I. B. E. W. localsinvolved, as well as representatives of the Company.Such meetingwas finally held at Pittsburgh, Pennsylvania, commencing,on January12, 1944, and lasted for several days.Representatives of all sixI.B. E. W. locals were present and after the Company submitted itsproposed job classifications or job evaluations, a joint meeting ofrepresentatives of all the locals was held and exhaustive discussionswere had of the various job classifications. It was agreed that the rep-resentatives of the locals would take the classifications back to theirrespective locals for approval.However, nothing further was accom-plished toward completing the schedule of uniform job classifications"because of the petition for investigation and certification which wasfiled by the U. W. O. C.Although in the past each of the Company's divisions was operatedas a distinct autonomous unit, headed by a division manager assisted'by a personnel manager with almost complete discretion in personnelmatters, upon 'the completion of the merger of the three companiesacquired `in the fall of 1943, the Company as of January 1, 1944, putinto effect a plan of operation of its various departments and functions,by which centralized control of its operations and labor policies wascentered in the main offices at Johnstown.Now, all matters of generalpolicy, including wages, hours of work, standards of employment, andjob 'evaluations, are,determined at the Company's general offices inJohnstown, and,any collective bargaining contracts must be' negotiatedthrough its main office.In support of its contention that the Erie' Division may, constitutea separate unit for collective bargaining purposes, the U.-W. O. C.-relies principally upon the fact that, in the past the Company's col- PENNSYLVANIA ELECTRIC COMPANY631sional basis,that transfer of employeesbetween thedivisions has beenvery infrequent,that job classifications,wage' scales,and working con-'ditions have not been uniform between the divisions,and that in thepast the divisions have been conducted as separate autonomousoperating units.On the other hand, all four'of the Company's divisions are but partsof a presently integrated system, and all are engaged in identical orrelated activities,serving the same general area.The only differencebetween divisions is that all of the Company's gas operations are con-ducted in the Johnstown Division,which also conducts the same typeof operations as the other divisions.While transfer of employees be-tween the divisions has been very slight heretofore,the Company hasindicated that it may find them more frequently necessary in the nearfuture, due to the merger with the,Company ofthe three companiesacquiredin August1943; and the Company points out that a system-wide unit for collective bargainingwould be morelikely to facilitateinterdivision transfer of employees than would bargaining on a divi-sional basis.Heretofore, seniority has been on a district basis, withindivisions.While it is true that the I.B. E. W. has conducted collective' bar-gaining through its locals on a divisional,basis, its organization hasparalleled the Company's growth and administrative integration, and'now that the Company is achieving a compact operating system, theI.B. E. W. seeks to represent the employees on a system-wide basis.,,Furthermore,priorto the filing of the petition by theU. W. O. C.,the I.B. E. W. had already commenced negotiations in an effort tosecure system-wide uniformity in respect to job classifications andwage rates.We have frequently,stated that where employees in a public'utilitysystem are involved, the employer's organization,management, ,andoperation of its business as an integrated enterprise results in anintimate interrelation and interdependence in the work and interestsof the employees., It is common knowledge that workers in, an elec-trical utility system are intimately associated with each other in theirwork despite geographic separation of work sites.There is markedinterdependency in the different operations performed throughoutthe system,as well as uniformity in employee function in differentparts of the system.The employees'functions and interests aresimilar and closely related.In view of these circumstances,we haverepeatedly held that a system-wide unit of a public utility is ap-propriate whenever there is a labor organization in a position to repre-sent employees throughout the system.5In the instant case, thee SeeMatter of Tennessee Electric Power Company,7 N. L.R B. 24;Matter of NorthernStates Power,Co. of Wisconstin,37 N. L R. B. 991, and cases therein cited;Matter of IowaSouthern UtilitiesCo, 15 N. L. R. B 580;Matter of GulfStatesUtilities,31 N. L. R B.740;Matter of Florida Power d Light Company,42 N L. R. B. 742. , I,632DECISIONS OF NATIONAL LABOR RELATIONS BOARDI.B. E. W. has either, current or recently expired collective bargain-ing contracts covering each of the four divisions of the Company, andthus appears to be in a position to represent employees throughout the,system.Under all the circumstances, we find that a system-wide unitis best calculated to meet the needs of collective bargaining, and'there-fore,twe consider a unit composed of the production and maintenanceemployees in the classifications set forth below; in all four of the-Company's divisions, excluding the employees at the Oil City powerstation which are at present under a collective contract with the Com-pany represented by another A. F. L. affiliate, to be appropriate forthe purposes of collective bargaining.We further find that said unitwill insure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and will otherwiseeffectuate the policies of the Act.We will, therefore, dismiss thepetition for investigation and certification of representatives filed bythe U.W. O. C.B. Constituency of the unitThe I. B; E.' W. and the U. W. O. C. are in agreement, as to thegeneral classifications of, employees to be included within the bar-gaining unit.Both unions would exclude clerical employees, armedguards, and supervisory employees within the Board's usual defini-tion.The U.- W. O. C. in its petition listed watchmen as a categoryto be excluded.The watchmen are included by the Company within,th'e descriptive term "regular production worker", covered by the col-lective bargaining contracts with the I. B. E. W.The watchmenare smarmed and their work for the most part is inside, whereas thearmed guards are on *the outside. In view of the bargaining' history,we shall include the watchmen in the bargaining unit.The pay roll submitted by the Company at the hearing containedseveral classifications, which indicated possible supervisory status, andevidence respecting the following classifications was introduced at thehearing.The unions and the 'Company took no position with respectto the inclusion within or exclusion" of these classifications' from thebargaining unit.,1,Chief linemenin the Bradford Division, supervise three or four per-sons, are working foremen, receive a higher rate of pay than the menunder them, and have the power to- make recommendations whichmay involve the status of the employees under them.We find that thechief linemen in the Bradford Division are supervisory employeeswithin our usual definition and shall accordingly exclude them fromthe unit.Line foremenare in charge of. line crews and exercise supervisorypowers in that they'make effective recommendations regarding themen working in the crews under them.-We shall exclude them in theunit. PENNSYLVANIA ELECTRIC COMPANY633District representativesanddistrict saupervisorsdo not in fact super-vise other employees but have charge of service work in small districts,and perform the work themselves.'We shall include them in the unit.District storekeepersdo not ordinarily supervise other employees,but might during peak periods have other individuals help them.Wefind that they are not supervisory employees within the,; meaning ofour usual definition and shall include them in the unit:Garage supervisorsat Jolnstown are first-class auto mechanics,-andsupervise one or two, sometimes three or four individuals.They arepaid on a salary basis, whereas the other mechanics are paid on anhourly basis.They are directly responsible to a general foreman.The garage supervisors do not appear to be charged, with the duty ofmaking effective recommendations regarding the other men workingwith them, but rather any recommendation they would make would beconsidered more in the nature of a complaint, which would be handledthrough their immediate, superior, the general foreman.We are ofthe opinion that the garage supervisors at Johnstown are not super-visory employees within the meaning of our usual definition, and ac-cordingly we' shall include them in the unit.Service foremenin the Johnstown Division are in charge of thefirst-class linemen, and in some districts have pis- assistants in additionto the first-class linemen, or second-class linemen, a service man.Theservice foremen are responsible for the service to the customers inthe particular area or district. - Altogether they have perhaps two orthree persons working under them, and have the right, to make 'com-plaints concerning them to the general foreman for that district, butthey are not charged.with the duty or power of making effective recom-mendations concerning these other employees.We are of the opinionand find that the service foremen are not supervisory employees andshall include them within the unit.Chief foremanin the Johnstown Division, normally works alone,-although at times when repairs have to be made to the steam mains,he may have helpers assigned to him. _ He is an hourly paid employeeand it appears that he is not in fact a supervisory employee.There-fore, we shall include him in the unit.Gas and steam foremanin the Clearfield District of Johnstown Di-vision, has been assigned to a system for the maintenance of construc-tion of gas and steam.He does not regularly have men assigned. tohim, except perhaps once a year for as long as 3 or 4 weeks he may have _helpers assigned to him. ' We find he is not a supervisory employeeand shall include him within the unit.-Chief maintenance man and, welderin the Oil City Division, per-forms welding jobs.He has no one under his supervision and performsno supervisory functions.We shall -include him in the unit. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDFirst-class linemen.Alvin Fischer, a first-class lineman, testifiedthat-he had supervised employees, but this was only in the case of anemergency which occurred a number.of years'ago. "First-class line-men do not ordinarily supervise other,employees and therefore we shallinclude them in the unit.We find that all production and' maintenance employees in all four ofthe Company',including district representatives,districtsupervisors,,district storekeepers,garage supervisors at Johnstown,service foremen,chief foreman,and gas and steam'foreman in theJohnstown Division,chief maintenance man and welder in the OilCity Division, and watchmen, and, excluding the employees at the Oil,City power station in the Oil City,Division,clerical employees, armedguards, chief linemen in',the Bradford Division,line- foremen,and allother supervisory,employees with authority to hire, promote, dis-,,charge, discipline,or otherwise effect changes'in the status of em-ployees,or effectively recommend such action,constitutea 'unitappropriate for the purposes of collective bargaining,within themeaning of Section 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe, find that the question concerning representation which hasarisen canbest be resolved by an election by secretballot among em-ployees in the unit found appropriate in SectionIV, above.Since it appears that the U.W. O.C. represents a substantial numberof employees in the Erie4Division and thus an appreciable number ofthe employees in the larger unit found appropriate for such employees,we shall provide that the U. W. O. C. may participate in the election.If the,U.W. O. C. does not desire to participate in the election, itmay withdrawits name fromthe ballot, provideditnotifies the Re-this Decision,Direction of Election and Order that it does not desire,to participate,in the election.The collective bargaining cpntracts between the Company and theI. B. E. W. locals, mentioned in Sections III and IV,supra,coveredonly the Company's "regular", employees, and each of these contractsdefined ."regular" employees,as,in effect,those who have completed ,a6-month probationary period of employment with the Company.Outof a total'of 1,908 employees shown on the,Company's pay-roll list sub-mitted at the hearing 106 were designated as "temporary productionand maintenance"employees.The evidence discloses that the Com-pany's rate of turn-over.during,the 3-month period preceding Febru-ary 1,1944, was 5 percent per month.The-parties took no position,,concerning the eligibility to vote of these employees.Since it appearsthat the "temporary"employees are probationary employees who havea substantial expectancy of regular employment,we-shall, in accord- PENNSYLVANIA ELECTRIC COMPANY635ante with, our usual practice, permit them to participate in theelection.eThose eligible to vote in the election shall be all employees of theCompany within the appropriate, unit who were employed during thepay-roll' period immediately preceding the 'date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the.National LaborRelations Board by Section 9(c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives,for the purposes of collective bargaining with PennsylvaniaElectric Company, Erie, Pennsylvania,an- election by secret ballotshall be conducted as early as possible,but not later than thirty (30)days from-the date of this Direction,under the direction and super-vision of the Regional Director-for the Sixth Region, acting in this'matter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, andthe findings in Section V, above, among'the employees'in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during the said pay-roll periodbecause they were ill or on vacation or temporarily laid off,and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls,but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election,to determinewhether they desire'to be represented by UtilityWorkers,OrganizingCommittee, Local 297 (C. I. -O.) , or,by International Brotherhood ofElectricalWorkersA. F., L.), for the purposes of collective bargain-ing, or,by neither.ORDERUpon the basis of the,foregoing findings of fact and upon the entirerecord in the cases,the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Pennsylvania Electric Company, Erie, Pennsylvania,filed'byUtilityWorkers Organizing Committee,Local 297(C.I.O.),in Case No.6-R-897,be, and it hereby is,dismissed.[See infra,56 N. L.R. B.' 1515 for Supplemental Decision andAmendment to Decision and Direction of Election.]SeeMatter of E. R. Squibb & Sons,54 N L R. B. 1424, and cases cited therein ;Matterof Indian Refinery Company,44 N. L. R. B., 774, and cases cited therein ;Matter of NineteenHundred Corporation,32 N. L. R B. 327, and cases therein cited.